DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/27/22. The applicant has overcome the 35 USC 112 rejections, and the rejection under Section 102 as set forth in the previous office action.  Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. However, the present claims are now finally rejected over a new ground of rejection as formulated hereinbelow and for the reasons of record: 

Election/Restrictions
Claim 6 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/21.
Applicant’s election without traverse of Species 1 (i.e., claims 1-5 and 7-13) in the reply filed on 08/30/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the method of manufacturing the lithium metal secondary battery does not include at least an electrolyte/separator component interposed between the claimed lithium metal electrode and the positive electrode so as to avoid short-circuiting the claimed battery. That is, it is not understood how the claimed method is able to manufacture or produce a working battery without an electrolyte/separator component interposed between the two electrodes of different polarities. Applicant is thus requested to provide a technical explanation as to how the claimed method can make or fabricate a functional battery when it lacks an electrolyte/separator component which is an essential component to prevent shorting the battery. Note that independent claim 1 was amended by the applicant in response to the art of record cited in the 10/28/21 office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the publication KR 10-0550981 (heretofore KR’981) in view of Son et al 2015/0295246.
As to claims 1-2, 7, 10:
	KR’981 discloses that it is known in the art to make (i.e., a method of making) a lithium metal secondary battery comprising a lithium metal anode comprising a protective layer/coating thereon (i.e., depositing a protective layer on the lithium metal anode to coat it), wherein the lithium metal secondary battery is (first) discharged prior to an initial charge during the process of activating the secondary battery, and wherein a part, portion, area, region, segment or section of the lithium metal anode is removed (i.e., stripping it) (0009-0013; see CLAIMS 1-4).  KR’981 teaches that the protective layer/coating on the surface of the lithium metal anode assists in preventing a chemical interaction/reaction with the electrolyte (0009-0013; see CLAIMS 1-4). It is noted that, by redox electrochemistry, the amount of lithium capable of reacting/combining with the cathode active material inherently limits/determines the discharge capacity during discharging cycle.
As to claims 8-9 and 13:
KR’981 discloses an initial/discharge current density of 0.4 mA/cm2, 1.0 mA/cm2
(see Embodiments 1-5; 0051, 0054, 0057, 0060; 0011). Thus, KR’981 teaches the initial/discharge current density with sufficient specificity. Otherwise, note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of the initial/discharge current density is either 0.4 mA/cm2 and/or 1.0 mA/cm2. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 
	KR’981 discloses a method to fabricate a lithium-based battery as discussed supra. However, the preceding reference does not expressly disclose the specific positive electrode material and the specific protective layer organic material. 
As to claims 1:
In this respect, Son et al disclose that it is known in the art to make a lithium electrode for a lithium secondary battery (Abstract/title) wherein the cathode may comprise a cathode active material selected from lithium metal oxides such as, inter alia, LiCoO2, LiNiO2, LiMn2O4, LiCoPO4, LiFePO4, LiNiMnCoO2 and the likes (0019). 


As to claims 3-5:
In this respect, Son et al disclose that it is known in the art to make a lithium electrode for a lithium secondary battery (Abstract/title) wherein the lithium electrode is made of lithium metal and a protective membrane/layer/coating is formed on at least one surface of the lithium electrode (Abstract; CLAIMS 1 & 7) wherein the protective membrane/layer/coating may be made of, inter alia, polyvinylidene fluoride-co-hexafluoropropylene (PVDF-co-HFP) (0016; 0007-0008; CLAIM 7). 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing dated of the claimed invention to use the specific positive electrode material of Son et al as the positive electrode in the secondary battery of KR’981 as Son et al teach that it is commonplace to use the specifically disclosed lithium metal oxides because they provide improved gravimetric/volumetric energy densities for electrochemical reaction purposes. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).


Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).







Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the publication KR 10-0550981 (heretofore KR’981) in view of Son et al 2015/0295246 as applied to claim 1 above, and further in view of either: (a) Zhamu et al 2017/0104204, or (b) Mikhaylik et al 2017/0141442.
KR’981 and Son et al are both applied, argued and incorporated herein for the reasons expressed above. However, none of the preceding reference expressly discloses the lithium-free metal oxide.
As to claim 11-12:
(a) Zhamu et al disclose that it is known in the art to make lithium-based batteries (0001-0002) using MnO2, CoO2, iron oxide, and vanadium oxide as a cathode active material (0129; 0052; 0189; 0195; Examples 19, 23; Claims 11-12); or 
(b) Mikhaylik et al disclose that it is known in the art to make lithium-based batteries or electrochemical cells having a lithium metal anode and a nickel/cobalt/manganese oxide cathode (0128; Example 4).
In view of the above, it would have been within the ambit of a skilled artisan prior to the effective filing date of the claimed invention to further use the lithium-free metal oxide of any one of Zhamu et al or Mikhaylik et al in the positive electrode of KR’981 and Son et al, as instantly combined, because the prior art (Zhamu et al and Mikhaylik et al) teaches that it is commonplace to use the specifically disclosed positive electrode materials to improve energy density, and/or because lithium-based batteries using the specifically disclosed cathode active materials exhibit improved cycle life. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Response to Arguments
Applicant’s arguments with respect to the foregoing claims have been considered but are moot in view of the new grounds of rejection, and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although believed unnecessary due to the new ground of rejection, the examiner likes to briefly address some of the arguments advanced by the applicant for the reasons of record.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “first performing a discharge” and “lithium metal can be plated between the protective layer and the lithium metal electrode” and “overvoltage during the initial charging can be reduced and battery cycle performance can be improved”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, applicant’s argument are not commensurate in scope with presently claimed subject matter. If applicant desires to have all those steps/features/limitations considered for patentability, not recited in the claimed invention. 

    PNG
    media_image1.png
    184
    718
    media_image1.png
    Greyscale

In response to applicant's argument that “The above problem with lithium secondary battery having the positive electrode active material including metal oxide is not relevant to KR’981 because KR’981 relates to a completely different battery that requires a sulfur-based compound…as a positive electrode active material” and “Although KR’981 allegedly discloses discharging the lithium sulfur battery, this process is a general process for activating sulfur (S8) present in the positive electrode to form activated materials (LixSy)…” and “…although KR’981 allegedly mentions a protective film on the lithium metal negative electrode…the protective film deteriorates”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this instance, it is imperative to point out that KR’981 shows that it is known in the art to discharge the lithium-based battery prior to an initial charging for battery activation. As such, KR’981 readily envisions and conceptualizes discharging the lithium-based battery before an initial charging during an activation step of the battery as instantly claimed regardless of the battery chemistry and/or ultimately intended objective. The fact that KR’981 teaches the specific sequence of discharging and then charging during the activation of the battery is sufficient to provide guidance to one of ordinary skill in the art that such sequence (i.e., discharging [Symbol font/0xAE] charging) [sic] is beneficial when manufacturing the lithium-based battery objective or sound evidence to show that the sequence of discharging and then charging of KR’981 would cause detrimental, deleterious or catastrophic effect if performed during battery activation of a lithium-based battery comprising a lithium metal anode and a lithium metal oxide cathode. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). This applies to applicant’s argument that: (i) “… Son fails to disclose or render obvious discharging the lithium metal secondary battery before an initial charge during an activation step of the lithium metal secondary battery…” and (ii) “The above problem with lithium secondary battery having the positive electrode active material including metal oxide is not relevant to KR’981 because KR’981 relates to a completely different battery that requires a sulfur-based compound…as a positive electrode active material”. Therefore, applicant’s piecemeal analysis of reference is inapposite, inappropriate and untenable in view of the obviousness rejection under Section 103 which permits a combination of references to address the claimed subject matter. 
(emphasis supplied[Symbol font/0xAE]) Last but not least, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the obviousness rejection under Section 103 set forth supra is based upon the teachings of KR’981 in view of Son et al. In summary, primary reference KR’981 is cited because it teaches the method of making a lithium metal secondary battery comprising a lithium metal electrode comprising the step of forming a protective layer and discharging the battery before an initial charge during the activation process of the battery in order to remove/strip material from the anode surface to plate it with lithium metal; and secondary reference Son et al is cited because it teaches lithium-based batteries using lithium metal oxides as cathode materials. Hence, applicant is kindly reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727